Citation Nr: 0215158	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-23 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of accrued benefits.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active qualifying service in the United 
States Armed Forces in the Far East (USAFFE) from December 
1941 to October 1942 and from July 1945 to June 1946.  He was 
a prisoner of war (POW) of the Japanese Government from April 
1942 to October 1942.  He died in February 1992.  The 
appellant is claiming benefits as the widow of the veteran.

This appeal arose from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office(RO) in 
Manila, which denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
for accrued benefits. 

Service connection for the cause of the veteran's death was 
initially denied by the RO in April 1992.  That decision 
became final when no appeal was received from the appellant 
within one year from the date of notification of the decision 
in May 1992.  In the October 1999 rating action, the RO 
reopened the claim, and a de novo review was made upon the 
submission of new and material evidence by the appellant.


FINDINGS OF FACT

1.  The veteran died in February 1992.  According to the 
death certificate, his death was due to PTB (pulmonary 
tuberculosis), far advanced.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a shrapnel wound of the right 
foot, with a retained metallic foreign body.

3.  The medical evidence of record indicates that the veteran 
did not suffer from PTB during or within one year after his 
qualifying USAFFE service, and there is no evidence 
indicating that he suffered from a disease which may be 
presumed under law to have been related to his experiences as 
a POW.

4.  The medical evidence of record indicates that the veteran 
did not develop PTB until many years subsequent to USAFFE 
service, and there is no demonstrable connection between such 
service and the cause of his death.

5.  At the time of the veteran's death, he had no pending 
claims or entitlement to any VA benefits.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309(c), 3.312 (2002).
2.  The criteria for an award of accrued benefits have not 
been met.  38 U.S.C.A. § 5121(a) (West Supp. 2002); 38 C.F.R. 
§ 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran died in February 1992, at the age of 75.  
According to the certificate of death, issued in March 1992, 
the underlying case of his death was pulmonary tuberculosis, 
far advanced.  At the time of the veteran's death, he was 
service-connected for residuals of shrapnel wound of the 
right foot with retained metallic foreign body, evaluated at 
10 percent disabling.  There were no other service-connected 
disabilities.

The veteran had recognized service in the USAFFE from 
December 1941 to October 1942 and from July 1945 to June 
1946.  He was a prisoner of war (POW) of the Japanese 
Government from April 1942 to October 1942.  Service medical 
records are negative for complaints or treatment of PTB.  The 
veteran's physical examination report at the time of 
enlistment showed normal lungs, and a healthy chest 
radiologically.  Clinical records dated in January and 
February 1942 show the veteran had a deep, penetrating, 
incised shrapnel wound of the right heel that was incurred as 
a result of enemy artillery fire.  Findings of a July 1945 
physical examination revealed the veteran's body systems, 
including his lungs and his cardiovascular system, were 
"ok."  It was noted, however, that he had a scar of the 
right external heel from shrapnel.

After he filed an original claim for disability benefits in 
1957, a VA examination was conducted in April 1958.  At that 
time the veteran complained that he had defective hearing, 
pain in the upper abdomen, and pain in the right heel.  There 
were no complaints and findings referable to a pulmonary 
disorder; and X-rays of the chest revealed findings within 
normal limits.

In a May 1958 rating decision, the RO granted service 
connection for the residuals of a shrapnel wound of the right 
foot, with metallic foreign body.

Hospitalization records from the Veterans Memorial Hospital 
dated in February 1976 show that the veteran was admitted for 
the first time because of a cough and chest pains.  He 
reported a history of a productive cough of whitish sputum 
since one-year before, with occasional rises of temperature 
and blood streaks.  On clinical evaluation, there were 
diminished breath sounds over the left lung field and coarse 
rales occasionally over the right.  The diagnosis, was "PTB, 
MA (moderately advanced), activity undetermined, chemotherapy 
(INH-SMS04-PAS)."  Chest X-ray of the right lung showed a 
hazy apex, fibronodular densities with areas of rarefaction 
from the first FAIS to the third RAIS, the bronchovascular 
markings were accentuated.  The diaphragm was normal.  The 
left lung showed a hazy apex.  There were fibrondular 
densities from the first LAIS to the third LAIS.  The 
hemidiaphragm, bones, and heart were not unusual.  Further 
examination revealed that the heart had no heaves and no 
murmur.  The lungs had diminished breath sounds over the left 
lung field and coarse breath sounds over the right.  The 
abdomen was flat and soft, with no tenderness on deep 
palpation.  There was no organomegaly.

Medical evidence of record also includes a discharge medical 
summary from the Veterans Memorial Medical Center (formerly 
Veterans Memorial Hospital) dated in March 1990.  It 
indicates that the veteran was admitted and discharged in 
March 1990 with a diagnosis of COPD (chronic obstructive 
pulmonary disease) secondary to chronic bronchitis/pulmonary 
emphysema/bronchiectasis, dehydration and PTB.  Hospital 
records in March 1990 show the veteran was admitted for the 
second time because of body weakness.  He reported that his 
condition had begun nine days earlier as difficulty breathing 
associated with fever.  The diagnoses were COPD secondary to 
chronic bronchitis/pulmonary emphysema/bronchiectasis and 
PTB.

At the time of the veteran's death, in February 1992, he had 
no pending claim for VA benefits.

In March 1992, after the death of the veteran, the appellant 
submitted an Application for Dependency and Indemnity 
Compensation (DIC), Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (VA Form 21-534).  In April 1992 
the appellant's claims for service connection for the cause 
of the veteran's death and entitlement to payment of accrued 
benefits were denied.  The appellant did not appeal the RO's 
determination, and that decision became final.  

In April 1999 the appellant requested that her claim for DIC 
be reopened.  She essentially asserted that, since the 
veteran was a former POW, service connection for the cause of 
death should be granted due to his having had pulmonary and 
heart conditions as a result of his POW status.  In support 
of her claim, the appellant submitted a medical statement 
from the Peter Paul Philippine Corporation Hospital, dated in 
March 1999.  The statement certified that the veteran had 
been confined to that hospital from February 13, 1992, to 
February 22, 1992 with PTB, far advanced with emphysema, 
coronary artery disease, acute gastritis, and acute 
enteritis.  It was noted that the cited information was based 
upon the hospital logbook, and that the veteran's attending 
physician, Dr. O. Villaluna, had died in September 1998.

In an October 1999 rating decision, the RO reopened the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and entitlement to accrued 
benefits, and reviewed both claims on a de novo basis.  
Service connection for the cause of the veteran's death was 
denied, and entitlement to accrued benefits was not 
established.  The appellant appealed the RO's determination 
as to both issues.  In the notice of disagreement that she 
filed, she requested that the RO consider other factors that 
surrounded the veteran's death, such as heart disease, 
gastritis, and enteritis, aside from his PTB.  She also 
contended that the veteran's POW detention was the origin of 
such ailments.  

In March 2001, the RO received a report from Peter Paul 
Philippine Corporation Hospital which consisted of copies of 
pages from a logbook from that facility showing the veteran 
was treated for PTB and emphysema in February 1965.  No 
actual treatment records were available for review.  In 
addition, in March 2001, the RO received a statement from the 
Veterans Memorial Hospital outpatient department, dated in 
June 1976, which certified that the veteran was examined at 
the outpatient department and was found to be suffering from 
PTB, moderately advanced and probably active.
II.  Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested service connection for the cause 
of the veteran's death, and payment of accrued benefits.  
Before addressing these issues, the Board notes that, during 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct"); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
a remand for the Board to consider the matters on appeal in 
light of the VCAA sections codified at sections 5102, 5103 
and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  In this case, the RO determined that 
such an opinion was not needed to adjudicate the appellant's 
case, and the Board also finds nothing in the record that 
would necessitate obtaining an opinion prior to consideration 
of the claims on appeal.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental SOC (SSOC), issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate her claims.  
We, therefore, believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish service connection and entitlement to 
an accrued benefit.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in letters to 
the appellant dated in November 2000 and November 2001 and in 
a February 2002 SSOC, the RO advised the appellant of the 
VCAA and the new duty-to-assist regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed to substantiate her claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C. § 5103).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to her claims 
have been obtained and associated with the claims file, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claims for service connection for the cause of 
the veteran's death and entitlement to payment of accrued 
benefits.

The Board notes that, although the RO initially adjudicated 
and denied the appellant's claim on the basis that it was not 
well grounded, it subsequently adjudicated her claims on the 
merits pursuant to the VCAA, and therefore there is no 
prejudice to the appellant.  See Bernard, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that [an appellant] need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail.  The Court has also stated, "It is 
clear that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

1.  Service Connection/Cause of Death Claim

The appellant essentially contends that service connection 
for the veteran's cause of death should be granted because as 
a result of his detainment as a POW he acquired PTB, heart 
disease, gastritis, and enteritis.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this instance, even 
if there is no record of PTB or organic heart disease in 
service, incurrence in service will be presumed if either was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

In reviewing the evidence of record, the Board notes that the 
veteran sustained a gunshot wound in January 1942.  However, 
during a medical examination in July 1945, as noted above, 
the veteran's body systems, including his lungs and his 
cardiovascular system, were indicated as manifesting no 
abnormality.  Some years after his separation from active 
service, in 1958, he complained of defective hearing, pain in 
the upper abdomen, and pain in the right heel as a result of 
his wartime service.  There were no complaints regarding his 
lungs or heart, and there was a lack of medical evidence to 
substantiate his claims of ear and stomach disorders.  
Service connection was, however, granted only for a 
disability of the right foot.  

There is no evidence that any chronic disease was shown in 
service or during an applicable presumption period.  
38 C.F.R. § 3.309.  Furthermore, there is no indication that 
the veteran had PTB, heart disease, or a gastrointestinal 
disorder that were related to service.  In fact, the Board 
notes that, contrary to the appellant's repeated contentions, 
the first mention in the medical records of PTB was in 1965.  
This represents a period of more than nineteen years in which 
the records do not reflect any treatment for disorders of the 
lungs, or of the heart and gastrointestinal system.  Nor are 
there allegations or medical evidence of any continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3)(4).

The veteran was service-connected for residuals of shrapnel 
wound of the right foot, with metallic foreign body, at the 
time of his death and was rated as 10 percent disabled by 
that condition.  He died from far advanced pulmonary 
tuberculosis.  There is no medical evidence in the record 
before the Board that the residuals of the shrapnel wound of 
the right foot were the immediate or underlying cause of the 
veteran's death, or that the disability was a contributory 
cause, i.e., that there was a causal connection.  Nor has 
medical evidence been submitted to relate the veteran's death 
to service by any other means.

The appellant has variously contended in this appeal, without 
support in the medical record, that the veteran suffered from 
PTB, heart disease, gastritis, and enteritis due his POW 
internment.  Thus, given a finding that the veteran died of 
PTB, she apparently believes that the veteran died from a 
presumptive disease specific to former prisoners of war under 
38 C.F.R. § 3.309(c).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c) (2001).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

In evaluating this premise, the Board notes that the veteran 
was a former POW.  However, the presumptive POW provisions 
are not for application in this instance because PTB is not 
among those disorders listed under 38 C.F.R. § 3.309(c).  
Therefore service connection may not be granted for that 
disorder.

As earlier noted, the appellant contends that, under the POW 
regulations, set forth above, the cause of the veteran's 
death should be service-connected, arguing that he was a POW 
and died of sickness related to disease incurred as a POW.  
The appellant has suggested that such disorders as heart 
disease, gastritis, and enteritis also contributed to the 
veteran's death.  Such disorders are not recorded on the 
death certificate as in any way related to the cause of the 
veteran's death.  We recognize the appellant's sincere belief 
that the veteran's death was related in some way to his POW 
experience.  Nevertheless, in this case, the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the veteran's death and his active 
military service, including his POW experience.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, as noted above, PTB is not among those disorders 
listed under 38 C.F.R. § 3.309(c) in order to warrant service 
connection on a presumptive basis.

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused and 
contributed to cause the veteran's death, and there is no 
indication that such evidence exists.  The preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
See Gilbert, supra.

2.  Accrued Benefits Claim

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).

Even though a claim by a survivor for accrued benefits under 
38 U.S.C.A. § 5121 is a matter separate from any claim by the 
veteran (since it is based upon a separate statutory 
entitlement of the survivor for which an application must be 
filed in order to receive benefits), it is at the same time 
derivative of the veteran's claims, in that the claimant's 
entitlement is based upon the veteran's entitlement while the 
veteran was alive.  See Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. 
denied, 117 S. Ct. 2478 (1997), holding that "the substance 
of the survivor's claim is purely derivative from any benefit 
to which the veteran might have been 'entitled' at his death 
[and gives the survivor] the right to stand in the shoes of 
the veteran and pursue his claim after his death."

In this case, there was no pending claim at the time of the 
veteran's death, and no monetary benefit was due and unpaid 
prior to his death.  Therefore, entitlement to accrued 
benefits is not established.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

